DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-25 are presented for examination.

Information Disclosure Statement
Documents listed in the IDS submitted on 7/24/2020 were considered.

Allowable Subject Matter
Claims 6, 10, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

I.	With respect to claim 24, the use of the words “…means for decoding …. ”; “…means for calculating … ”; and “.... means for selecting ....” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use “means for” coupled with functional language “…service requests from the respective service-requesting clients to determine the services requested”; “…for each candidate physical infrastructure device of the edge computing system, a utility score corresponding to each of the services requested”; and “… the respective physical infrastructure devices to deploy the services requested based on the utility score of said each candidate physical infrastructure device.” without reciting sufficient structure to achieve the function.  
With respect to claim 24, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ¶ 163 and 249 [means for decoding]; ¶ 190; ¶ 263 and fig. 23 [means for calculating] and 1604 in Fig. 16 [means for selecting].
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11, 12-14 and 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loomba et al. (U.S. Publication No. 20180152390 A1).
With respect to claim 1, Loomba discloses a non-transitory computer-readable storage medium to select respective physical infrastructure devices of an edge computing system to implement services requested by respective service-requesting clients, the computer-readable storage medium comprising computer-readable (i.e., Potential placement solution generator 202 may be configured to receive resource data 212 and workload data 214, and in response, generate potential placement solutions, i.e., placements or allocations of various resources for the various workloads. In embodiments, resource data 212 may set forth the resources of the computing infrastructure (i.e., resources-services landscape), and workload data 214 (service requests) may set forth the computing services to be provided to various customer client systems, ¶ 34.  In embodiments, revenue attribute 312 may detail an amount of credit ($) the provider would gain by hosting a service (with a particular placement solution). For example, revenue attribute 312 may be calculated based on type & amount of nodes in the graph of workload data 214 detailing the service request [decoding service requests from the respective service-requesting clients to determine the services requested]. In embodiments, expenditure attribute 314 may detail the total cost of ownership (TCO) in credits ($) of the resources (e.g. CPUs, disks) in the resource-service landscape which are (possibly) needed to handle the service request (with a particular placement solution). Together, revenue attribute 312 and expenditure attribute 314 may define a profit attribute (for a particular placement solution) [decoding service requests from the respective service-requesting clients to determine the services requested], ¶ 38.  In embodiments, service components locality/anti-locality attribute 332 may detail the requirements of the service to be hosted in one or in separated locations (geo, rack, server etc.) (for a particular service request/workload). The requirements may be set forth e.g., in the service request graph of workload data 214 [to select respective physical infrastructure devices of an edge computing system to implement services requested by respective service-requesting clients], ¶ 40). 
Loomba also discloses for each candidate physical infrastructure device of the edge computing system, calculating a utility score corresponding to each of the services requested (i.e., Embodiments of the present disclosure may then evaluate the preferences and priorities of the attribute values by using the multi -attribute utility theory (MAUT). Using the individual sub-utility functions for each attribute, embodiments of the present disclosure may formulate two multiplicative utility functions, one for the service provider and one for the customer, that examine the attributes as non-independent entities [calculating a utility score], ¶ 18.  In embodiments, an apparatus for managing resources and their assigned workloads of a computing infrastructure, may comprise a resource-workload manager having: a placement solution generator to receive resource data and workload data for the computing infrastructure, and generate a plurality of potential resource placement solutions for allocation of the various resources of the computing infrastructure to various components of the various workloads; one or more utility function calculators communicatively coupled with the placement solution generator to calculate one or more values for one or more provider-centric attributes, and one or more values for one or more customer-centric attributes [calculating a utility score], for the plurality of potential resource placement solutions; an analyzer communicatively coupled to the one or more utility function calculators to analyze the attributes and select one of the potential resource placement solutions; and a resource allocator communicatively coupled to analyzer to allocate the resources of the computing infrastructure, based at least in part on the selected resource placement solution, ¶ 20). 
Loomba further discloses wherein: the utility score further corresponds to one of each of the respective service-requesting clients or each subgroup of a plurality of subgroups of the respective service-requesting clients (i.e., ¶ 20). 
Loomba also discloses the utility score is further based on location-related attributes and resource-related attributes of said each candidate physical infrastructure device, resource-related attributes of said each of the services requested, and location-related attributes and movement-related attributes of one of said each of the respective service-requesting clients or said each subgroup of the plurality of subgroups of the respective service-requesting clients (i.e., In embodiments, one or more utility function calculators 204-206 may include utility function calculator A 204 and utility function calculator B 206 [the utility score]. Utility function calculator A 204 may be configured to calculate values of various provider-centric attributes for the various potential placement solutions, and utility function calculator B 206 may be configured to calculate values of various customer-centric attributes for the various potential placement solutions, ¶ 35.  In embodiments, data locality attribute 316 may detail the distance or access frequency between the infrastructure's compute resources and (possibly pre-existing) storage entities (for a particular placement solution) [based on location-related attributes and resource-related attributes of said each candidate physical infrastructure device, resource-related attributes of said each of the services requested]. In embodiments, values of data locality attribute 316 may be calculated by looking at distances between compute and storage nodes in the graph of resource data 212. This attribute assumes moving data around incurs a cost [location-related attributes and movement-related attributes of one of said each of the respective service-requesting clients or said each subgroup of the plurality of subgroups of the respective service-requesting clients]. The attribute may be named: (). In embodiments, data replication attribute 318 may detail the number of possible data/storage replicas the infrastructure has to deal with for fault-tolerance/high availability/performance issues (for a particular placement solution). Values of data replication attribute 318 may be calculated based on the number of duplicate nodes in the resource-landscape graph of resource data 212, ¶ 39). 
Loomba further discloses selecting the respective physical infrastructure devices to deploy the services requested based on the utility score of said each candidate physical infrastructure device (i.e., an analyzer communicatively coupled to the one or more utility function calculators to analyze the attributes and select one of the potential resource placement solutions; and a resource allocator communicatively coupled to analyzer to allocate the resources of the computing infrastructure, based at least in part on the selected resource placement solution, ¶ 20.  In embodiments, analyzer 208 may be configured to process and compare the values of the provider-centric attributes and values of the customer-centric attributes, and select the best or optimal placement solution. In embodiments, analyzer 208 may output the selected placement solution for resource allocator 210, ¶ 36). 

With respect to claim 2, Loomba discloses wherein: the resource-related attributes of said each of the services requested k include at least one of: a compute resource capacity Rck; a storage resource capacity R.sub.sk; or a network resource nk (i.e., Referring now to FIG. 3, wherein various example attributes for managing computing infrastructure resources, according to various embodiments, is illustrated. As shown, in embodiments, provider-centric attributes 302 may include revenue attribute 312, expenditure attribute 314, data locality attribute 316 and data replication attribute 318. For customer-centric attributes 322, they may include service components locality/anti-locality attribute 332, availability attribute 334, network throughput attribute 336, response time attribute 338 and latency attribute 340, ¶ 36.  c) Network Throughput 336. In embodiments, the network utility links may be studied in context of the communication links between different resources. As stated before, l .di-elect cons. may be a communication link within communication link set with capacity c.sub.l. Node n may transmit a flow over a set of the links, indicated by path P at the source rate of f.sub.n (the transmission rate) whilst ensuring capacity bounds and within the utilization parameters of each network interface card encountered in path P, ¶ 87). 
Loomba also discloses the resource-related attributes of said each candidate physical infrastructure device E include at least one of: a compute resource capacity ecE; a compute processing capacity pcE; a storage resource capacity esE; a storage processing capacity psE; a network resource capacity enE; or a network processing capacity pnE (i.e., In embodiments, data replication attribute 318 may detail the number of possible data/storage replicas the infrastructure has to deal with for fault-tolerance/high availability/performance issues (for a particular placement solution). Values of data replication attribute 318 may be calculated based on the number of duplicate nodes in the resource-landscape graph of resource data 212, ¶ 39). 

(i.e., Potential placement solution generator 202 may be configured to receive resource data 212 and workload data 214, and in response, generate potential placement solutions, i.e., placements or allocations of various resources for the various workloads. In embodiments, resource data 212 may set forth the resources of the computing infrastructure (i.e., resources-services landscape), and workload data 214 ( service requests) may set forth the computing services to be provided to various customer client systems (optionally, including service level requirements), ¶ 34.  In embodiments, expenditure attribute 314 may detail the total cost of ownership (TCO) in credits ($) of the resources (e.g. CPUs, disks) in the resource-service landscape which are (possibly) needed to handle the service request (with a particular placement solution). Together, revenue attribute 312 and expenditure attribute 314 may define a profit attribute (for a particular placement solution): (P), ¶ 38). 

With respect to claim 4, Loomba discloses wherein the location-related attributes of said each candidate physical infrastructure device E include at least one of: physical coordinates XE; or a distance PEk from said each candidate physical infrastructure device E to a farthest point within the edge computing system at which said each of the services requested k is to be accessed for deployment (i.e., In embodiments, data locality attribute 316 may detail the distance or access frequency between the infrastructure's compute resources and (possibly pre-existing) storage entities (for a particular placement solution). In embodiments, values of data locality attribute 316 may be calculated by looking at distances between compute and storage nodes in the graph of resource data 212. This attribute assumes moving data around incurs a cost, ¶ 39.  In embodiments, service components locality/anti-locality attribute 332 may detail the requirements of the service to be hosted in one or in separated locations (geo, rack, server etc.) (for a particular service request/workload). The requirements may be set forth e.g., in the service request graph of workload data 214. In embodiments, values of service components locality/anti-locality attribute 332 may be calculated based on the distance between nodes in the graph, ¶ 40.  A) Service component locality/anti-locality 332. In embodiments, for service component locality requirements, including geo -location, hybrid computing and IoT scenarios, a modified request graph may be created by using the concepts of edge contraction, ¶ 83.  Example 5 may be example 3, wherein the plurality of provider-centric attributes may comprise a data locality attribute () that details distance or access frequency between compute resources and storage resources of the computing infrastructure a particular resource placement solution, or a data replication attribute (R) that details a number of possible data/storage replicas the computing infrastructure has to deal with for fault-tolerance/high availability/performance issues for a particular resource placement solution, ¶ 111). 

With respect to claim 11, Loomba discloses wherein the operations further include scheduling the respective selected physical infrastructure devices to implement the services requested at the respective service-requesting clients (i.e., an analyzer communicatively coupled to the one or more utility function calculators to analyze the attributes and select one of the potential resource placement solutions; and a resource allocator communicatively coupled to analyzer to allocate the resources of the computing infrastructure, based at least in part on the selected resource placement solution, ¶ 20.  Potential placement solution generator 202 may be configured to receive resource data 212 and workload data 214, and in response, generate potential placement solutions, i.e., placements or allocations of various resources for the various workloads [wherein the operations further include scheduling the respective selected physical infrastructure devices to implement the services requested at the respective service-requesting clients], ¶ 34.  In embodiments, analyzer 208 may be configured to process and compare the values of the provider-centric attributes and values of the customer-centric attributes, and select the best or optimal placement solution [wherein the operations further include scheduling the respective selected physical infrastructure devices to implement the services requested at the respective service-requesting clients]. In embodiments, analyzer 208 may output the selected placement solution for resource allocator 210, ¶ 36.  In embodiments, response time attribute 338 may detail the time at which a task is to be completed--can include notions of runtime (for a particular service request/workload). The time at which a task is to be completed may be located in the service request graph of workload data 214. In embodiments, response time attribute 338 may be calculated based on the number of entities minimally involved in ensuring the service availability, ¶ 41.  The analysis and placement generator arrange and plan out where, when and how to allocate resources.  This arrangement/plan for placement is a way of scheduling the respective selected physical infrastructure devices to implement the services requested at the respective service-requesting clients.  Attributes such as the response time attribute would influence when/where the workload would be processed thus attributing to the scheduling of the infrastructure described). 

With respect to claims 12, 20 and 24, the limitations of claims 12, 20 and 24 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claims 13, 21 and 25, the limitations of claims 13, 21 and 25 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claims 14 and 23, the limitations of claims 14 and 23 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.
 
With respect to claim 22, the limitations of claim 22 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loomba et al. (U.S. Publication No. 20180152390 A1) in view of Meng et al. (U.S. Publication No. 2020/0128101 A1).
With respect to claim 5, Loomba discloses wherein: said location-related attributes of said each of the respective service-requesting clients i include current physical coordinates (XR1i); said location-related attributes of said each subgroup j of the plurality of subgroups of the respective service-requesting clients include current physical coordinates (XR1j) (i.e., A) Service component locality/anti-locality 332. In embodiments, for service component locality requirements, including geo-location [include current physical coordinates (XR1i); said location-related attributes of said each subgroup j of the plurality of subgroups of the respective service-requesting clients include current physical coordinates (XR1j)], ¶ 83). 
Loomba also discloses current physical coordinates (XR1i) (i.e., ¶ 83). 
Loomba further discloses movement-related attributes of said each of the respective service-requesting clients (i.e., In embodiments, data locality attribute 316 may detail the distance or access frequency between the infrastructure's compute resources and (possibly pre-existing) storage entities (for a particular placement solution). In embodiments, values of data locality attribute 316 may be calculated by looking at distances between compute and storage nodes in the graph of resource data 212. This attribute assumes moving data around incurs a cost [movement-related attributes]. The attribute may be named: (). In embodiments, data replication attribute 318 may detail the number of possible data/storage replicas the infrastructure has to deal with for fault-tolerance/high availability/performance issues (for a particular placement solution). Values of data replication attribute 318 may be calculated based on the number of duplicate nodes in the resource-landscape graph of resource data 212, ¶ 39.  Thus, these attributes are related to the movement of the clients and their associated data). 
Loomba may not explicitly disclose the said movement-related attributes of said each of the respective service-requesting clients i include at least one of: anticipated future physical coordinates (XR2i); velocity vector Vi; or acceleration ai.
However, Meng discloses the said movement-related attributes of said each of the respective service-requesting clients i include at least one of: anticipated future physical coordinates (XR2i); velocity vector Vi; or acceleration ai (i.e., In determining an optimal service provider to fulfill a given service request, the network system can identify a plurality of candidate service providers to service the service request based on a start location indicated in the service request. For example, the network system can determine a geo-fence surrounding the start location (or a geo-fence defined by a radius away from the start location), identify a set of candidate service providers (e.g., twenty or thirty service providers within the geo-fence), and select an optimal service provider (e.g., closest service provider to the start location, service provider with the shortest estimated travel time from the start location, service provider traveling or en-route to a location within a specified distance or specified travel time to a service location, etc.) from the candidate service providers to service the service request [movement-related attributes of said each of the respective service-requesting clients]. In many examples, the service providers can either accept or decline the invitation based on, for example, the route being too long or impractical for the service provider. After accepting the invitation, the selected service provider can proceed to the start location to, for example, rendezvous with the requesting user. The selected service provider can then proceed in providing the requested service to the service location. While the service provider is operating the vehicle to the start location or to the service location, the provider device can generate directions (e.g., turn-by-turn navigation directions) to aid the service provider in navigating to the various locations. The directions can be displayed via the provider application or via a third-party mapping or navigation application, ¶ 12.  In contrast, embodiments described herein generated MLPSO models based on agent-based simulations that simulate service provider actions over time periods of many hours and can also factor in other parameters such as waiting times and distance traveled [include at least one of: anticipated future physical coordinates (XR2i); velocity vector Vi; or acceleration ai], ¶ 26.  In variations, for the route suggestion, the MLSPO model can generate a direction of travel from the current location that is determined, based on simulations of the network-based service using historical data, to be optimal in maximizing or minimizing the specified service parameter. The direction of travel can be determined and represented as an angle of deviation from a line or plane of reference [include at least one of: anticipated future physical coordinates (XR2i); velocity vector Vi; or acceleration ai]. For instance, the direction of travel can be determined as an angle (e.g., 30 degrees) from true north. The network system and/or the provider application executing on the provider device can be configured to generate route directions (e.g., turn-by-turn navigation directions) based on the determined angle of travel. For instance, the network system and/or the provider application can determine a navigable route that most closely takes the service provider in the angle of travel based on, for example, map data, the current location of the service provider, traffic data, and the like. A map representation of the route and/or turn-by-turn directions for the route can be displayed on the provider device for the service provider to follow, ¶ 58.  In some embodiments, one or more of the segments 365, 375, and/or 385 may not be individually or explicitly simulated. Rather, in addition or as an alternative, the approach taken to simulate the virtual agent actions during the off-service segment can be done by simulating the virtual agent traveling in a given direction from the initial location (S). The given direction of travel can be represented as an angle 355 from a reference direction or reference line. In some examples, the network system can perform a general statistical modeling, based on historical service data, of past actions and results of the service providers traveling in a given direction rather than performing detailed simulations of the individual segments 365, 375, and/or 385. In one variation, the network system can model the virtual agent traveling from the initial location (S) in a direction represented by angle 355 and simulating the parameters associated with the network-based service in the virtual agent arriving at the service location (S'). In many cases, particularly where the geographical region comprises a great number of subdivisions, this can result in lower demand on computational power to perform the simulations. Furthermore, the network system can be configured to simulate virtual agent actions for a plurality of angles of travel (e.g., every 20.degree.) in order to obtain a complete set of simulations for the virtual agent starting from initial location (S). For instance, the network system can perform a first set of simulations for the virtual agent with an angle of travel of 0.degree. from the initial position S, a second set of simulations for the virtual agent with an angle of travel of 20.degree., a third set of simulations for the virtual agent with an angle of 40.degree., etc. In this manner, the network system can simulate a complete set of possible routes and actions of the service provider in determining one or more directions of travel and/or actions to optimize the one or more service metrics, ¶ 69) in order to provide a network system that manages a network-based service linking available service providers with requesting users (¶ 11).
Meng also discloses said movement-related attributes of said each subgroup j of the plurality of subgroups of the respective service-requesting clients include at least one of: current physical coordinates (XR1j) and anticipated future physical coordinates (XR2j); velocity vector Vj; or acceleration aj (i.e., In certain implementations, the available service types can include a rideshare-pooling service class in which multiple users can be matched to be serviced by a service provider [subgroups of a plurality of subgroups], ¶ 34.  Other model-generation parameters can also be specified or predetermined (213). In one example, the geographic region over which the network-based service is managed by the network system can be divided into a plurality of geographic subdivisions [current physical coordinates (XR1j) of subgroups]. The geographic subdivisions can be hexagons or other shapes. The sizes of the geographic subdivisions can be another model-generation parameter that can be used to customize and modify the generation of the MLSPO models. As can be appreciated, smaller geographic subdivisions can yield more finely-tuned optimizations but can also increase the computational power needed to generate the MLSPO models, ¶ 49.  In determining an optimal service provider to fulfill a given service request, the network system can identify a plurality of candidate service providers to service the service request based on a start location indicated in the service request [said movement-related attributes of said each subgroup j of the plurality of subgroups of the respective service-requesting clients include at least one of: current physical coordinates (XR1j)]. For example, the network system can determine a geo-fence surrounding the start location (or a geo-fence defined by a radius away from the start location) [anticipated future physical coordinates (XR2j)], identify a set of candidate service providers (e.g., twenty or thirty service providers within the geo-fence), and select an optimal service provider (e.g., closest service provider to the start location, service provider with the shortest estimated travel time from the start location, service provider traveling or en-route to a location within a specified distance or specified travel time to a service location, etc.) from the candidate service providers to service the service request [anticipated future physical coordinates (XR2j)]. In many examples, the service providers can either accept or decline the invitation based on, for example, the route being too long or impractical for the service provider. After accepting the invitation, the selected service provider can proceed to the start location to, for example, rendezvous with the requesting user. The selected service provider can then proceed in providing the requested service to the service location, ¶ 12.  In contrast, embodiments described herein generated MLPSO models based on agent-based simulations that simulate service provider actions over time periods of many hours and can also factor in other parameters such as waiting times and distance traveled [include at least one of: anticipated future physical coordinates (XR2i); velocity vector Vi; or acceleration ai], ¶ 26.  In variations, for the route suggestion, the MLSPO model can generate a direction of travel from the current location that is determined, based on simulations of the network-based service using historical data, to be optimal in maximizing or minimizing the specified service parameter. The direction of travel can be determined and represented as an angle of deviation from a line or plane of reference [include at least one of: anticipated future physical coordinates (XR2i); velocity vector Vi; or acceleration ai]. For instance, the direction of travel can be determined as an angle (e.g., 30 degrees) from true north. The network system and/or the provider application executing on the provider device can be configured to generate route directions (e.g., turn-by-turn navigation directions) based on the determined angle of travel. For instance, the network system and/or the provider application can determine a navigable route that most closely takes the service provider in the angle of travel based on, for example, map data, the current location of the service provider, traffic data, and the like. A map representation of the route and/or turn-by-turn directions for the route can be displayed on the provider device for the service provider to follow [current physical coordinates (XR1j) and anticipated future physical coordinates (XR2j); velocity vector Vj; or acceleration aj], ¶ 58.  In some embodiments, one or more of the segments 365, 375, and/or 385 may not be individually or explicitly simulated. Rather, in addition or as an alternative, the approach taken to simulate the virtual agent actions during the off-service segment can be done by simulating the virtual agent traveling in a given direction from the initial location (S). The given direction of travel can be represented as an angle 355 from a reference direction or reference line. In some examples, the network system can perform a general statistical modeling, based on historical service data, of past actions and results of the service providers traveling in a given direction rather than performing detailed simulations of the individual segments 365, 375, and/or 385. In one variation, the network system can model the virtual agent traveling from the initial location (S) in a direction represented by angle 355 and simulating the parameters associated with the network-based service in the virtual agent arriving at the service location (S'). In many cases, particularly where the geographical region comprises a great number of subdivisions, this can result in lower demand on computational power to perform the simulations. Furthermore, the network system can be configured to simulate virtual agent actions for a plurality of angles of travel (e.g., every 20.degree.) in order to obtain a complete set of simulations for the virtual agent starting from initial location (S). In this manner, the network system can simulate a complete set of possible routes and actions of the service provider in determining one or more directions of travel and/or actions to optimize the one or more service metrics [current physical coordinates (XR1j) and anticipated future physical coordinates (XR2j); velocity vector Vj; or acceleration aj], ¶ 69). 
Therefore, based on Loomba in view of Meng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Meng to the system of Loomba in order to provide a network system that manages a network-based service linking available service providers with requesting users.

R1j) based on, respectively, an average value of XR1i's of all service-requesting clients i of subgroup j (i.e., A) Service component locality/anti-locality 332. In embodiments, for service component locality requirements, including geo-location [wherein the operations further include at least one of: determining the current physical coordinates (XR1j)], ¶ 83.  It would be obvious to average values of clients/subgroups in the geofence/geolocation). 
Loomba may not explicitly disclose anticipated future physical coordinates (XR2j) based on, respectively, an average value of XR1i's of all service-requesting clients i of subgroup j and an average value of XR2i's of all service-requesting clients i of subgroup j; determining the velocity vector Vj based on an average value of Vi's of all service-requesting clients i of subgroup j; or determining the acceleration aj based on an average value of ai's of all service-requesting clients i of subgroup j.
However, Meng discloses anticipated future physical coordinates (XR2j) based on, respectively, an average value of XR1i's of all service-requesting clients i of subgroup j and an average value of XR2i's of all service-requesting clients i of subgroup j; determining the velocity vector Vj based on an average value of Vi's of all service-requesting clients i of subgroup j; or determining the acceleration aj based on an average value of ai's of all service-requesting clients i of subgroup j (i.e., In determining an optimal service provider to fulfill a given service request, the network system can identify a plurality of candidate service providers to service the service request based on a start location indicated in the service request. For example, the network system can determine a geo-fence surrounding the start location (or a geo-fence defined by a radius away from the start location), identify a set of candidate service providers (e.g., twenty or thirty service providers within the geo-fence), and select an optimal service provider (e.g., closest service provider to the start location, service provider with the shortest estimated travel time from the start location, service provider traveling or en-route to a location within a specified distance or specified travel time to a service location, etc.) from the candidate service providers to service the service request [movement-related attributes of said each of the respective service-requesting clients]. In many examples, the service providers can either accept or decline the invitation based on, for example, the route being too long or impractical for the service provider. After accepting the invitation, the selected service provider can proceed to the start location to, for example, rendezvous with the requesting user. The selected service provider can then proceed in providing the requested service to the service location. While the service provider is operating the vehicle to the start location or to the service location, the provider device can generate directions (e.g., turn-by-turn navigation directions) to aid the service provider in navigating to the various locations. The directions can be displayed via the provider application or via a third-party mapping or navigation application, ¶ 12.  In contrast, embodiments described herein generated MLPSO models based on agent-based simulations that simulate service provider actions over time periods of many hours and can also factor in other parameters such as waiting times and distance traveled [include at least one of: anticipated future physical coordinates (XR2i); velocity vector Vi; or acceleration ai], ¶ 26.  In variations, for the route suggestion, the MLSPO model can generate a direction of travel from the current location that is determined, based on simulations of the network-based service using historical data, to be optimal in maximizing or minimizing the specified service parameter. The direction of travel can be determined and represented as an angle of deviation from a line or plane of reference [include at least one of: anticipated future physical coordinates (XR2i); velocity vector Vi; or acceleration ai]. For instance, the direction of travel can be determined as an angle (e.g., 30 degrees) from true north. The network system and/or the provider application executing on the provider device can be configured to generate route directions (e.g., turn-by-turn navigation directions) based on the determined angle of travel. For instance, the network system and/or the provider application can determine a navigable route that most closely takes the service provider in the angle of travel based on, for example, map data, the current location of the service provider, traffic data, and the like. A map representation of the route and/or turn-by-turn directions for the route can be displayed on the provider device for the service provider to follow, ¶ 58.  In some embodiments, one or more of the segments 365, 375, and/or 385 may not be individually or explicitly simulated. Rather, in addition or as an alternative, the approach taken to simulate the virtual agent actions during the off-service segment can be done by simulating the virtual agent traveling in a given direction from the initial location (S). The given direction of travel can be represented as an angle 355 from a reference direction or reference line. In some examples, the network system can perform a general statistical modeling, based on historical service data, of past actions and results of the service providers traveling in a given direction rather than performing detailed simulations of the individual segments 365, 375, and/or 385. In one variation, the network system can model the virtual agent traveling from the initial location (S) in a direction represented by angle 355 and simulating the parameters associated with the network-based service in the virtual agent arriving at the service location (S'). In many cases, particularly where the geographical region comprises a great number of subdivisions, this can result in lower demand on computational power to perform the simulations. Furthermore, the network system can be configured to simulate virtual agent actions for a plurality of angles of travel (e.g., every 20.degree.) in order to obtain a complete set of simulations for the virtual agent starting from initial location (S). For instance, the network system can perform a first set of simulations for the virtual agent with an angle of travel of 0.degree. from the initial position S, a second set of simulations for the virtual agent with an angle of travel of 20.degree., a third set of simulations for the virtual agent with an angle of 40.degree., etc. In this manner, the network system can simulate a complete set of possible routes and actions of the service provider in determining one or more directions of travel and/or actions to optimize the one or more service metrics, ¶ 69.  The averaging of values including location coordinates is well known in the art as a basic mathematical manipulation for accounting of a plurality of varying values) in order to provide a network system that manages a network-based service linking available service providers with requesting users (¶ 11).
Therefore, based on Loomba in view of Meng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Meng to the system of Loomba in order to provide a network system that manages a network-based service linking available service providers with requesting users.

(i.e., In embodiments, placement groups can be seen as groupings of possible placements based on criteria like "best effort" to "dedicated & overprovisioned" service delivery. The trade-off between customer and provider utility may be considered in the context of the resources and services already in place, ¶ 55). 
Loomba also discloses a second group including moving service-requesting clients based on location-related attributes and the movement-related attributes of said each of the respective service-requesting clients (i.e., In embodiments, placement groups can be seen as groupings of possible placements based on criteria like "best effort" to "dedicated & overprovisioned" service delivery. The trade-off between customer and provider utility may be considered in the context of the resources and services already in place, ¶ 55.  These groups can be moving and non-moving groups). 
Loomba further discloses classifying the first group into respective first subgroups of the plurality of subgroups, classifying the first group based on location-related attributes of each service-requesting device of the first group (i.e., In embodiments, service components locality/anti-locality attribute 332 may detail the requirements of the service to be hosted in one or in separated locations (geo, rack, server etc.) (for a particular service request/workload). The requirements may be set forth e.g., in the service request graph of workload data 214. In embodiments, values of service components locality/anti-locality attribute 332 may be calculated based on the distance between nodes in the graph. The attribute may be named: (L). In embodiments, availability attribute 334 may detail the desired availability of the service (of a particular service request/workload). In embodiments, it may be defined as gold, silver, bronze level offerings, and hence available as attribute in the service request graph of workload data 214[classifying the first group based on location-related attributes of each service-requesting device of the first group]. In embodiments, values of availability attribute 334 may be calculated based on replicated nodes in the graph, ¶ 40.  In embodiments, the decision (analyze, compare and select) may be made by choosing the option which allows a balanced trade-off dependent on the business model. For example, a higher value of the customer-centric utility may be considered as implying a lower profit for the service-provider leading to a low value of the provider-centric utility. Thus, a balance may be made and the focus may be on choosing a placement which provides a good value for both the provider-centric and the customer-centric utility function. By projecting the minimum/maximum thresholds for e.g., the provider and the customer utility and the desired placement group (e.g., best effort vs. random) [classifying the first group into respective first subgroups of the plurality of subgroups] on the analysis plane the possible "valid" candidates can be highlighted and hence actuated upon. In alternate embodiments, other options like multi-level optimizations can be applied to this analysis plane too, ¶ 56). 
Loomba may not explicitly disclose classifying the second group into respective second subgroups of the plurality of subgroups, classifying the second group based on movement-related attributes of each service-requesting device of the second group.
However, Meng discloses classifying the second group into respective second subgroups of the plurality of subgroups, classifying the second group based on movement-related attributes of each service-requesting device of the second group (i.e., In the context of an on-demand transport service, service types can include a ride-share service, an economy service, a luxury service, a professional service provider service (e.g., where the service provider is certified), a self-driving vehicle service, and the like. In certain implementations, the available service types can include a rideshare-pooling service class in which multiple users can be matched to be serviced by a service provider. The user application 181 can enable the user 182 to scroll through the available service types. The user application 181 can also enable the user 182 to enter the start and service locations for a prospective service request. In some examples, the user device 180 can automatically determine the start location based on the current location of the user 182 (e.g., as determined by on-board location-aware resources), ¶ 34.  The service class is a subgroup classification that can be made based on the above locations which is a movement-related attribute.  Other model-generation parameters can also be specified or predetermined (213). In one example, the geographic region over which the network-based service is managed by the network system can be divided into a plurality of geographic subdivisions, ¶ 49.  These geographic subdivisions would contain users so therefore these subdivision would be a type of subgroup which is divided based on the movement-related attribute of location) in order to provide a network system that manages a network-based service linking available service providers with requesting users (¶ 11).
Therefore, based on Loomba in view of Meng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Meng to the system of Loomba in order to provide a network 

With respect to claim 9, Loomba discloses wherein classifying the first group and classifying the second group further include classifying service-requesting clients of the first group and of the second group based on the resource-related attributes of said each of the services requested (i.e., In embodiments, service components locality/anti-locality attribute 332 may detail the requirements of the service to be hosted in one or in separated locations (geo, rack, server etc.) (for a particular service request/workload). The requirements may be set forth e.g., in the service request graph of workload data 214. In embodiments, values of service components locality/anti-locality attribute 332 may be calculated based on the distance between nodes in the graph. The attribute may be named: (L). In embodiments, availability attribute 334 may detail the desired availability of the service (of a particular service request/workload). In embodiments, it may be defined as gold, silver, bronze level offerings, and hence available as attribute in the service request graph of workload data 214, ¶ 40.  Example 24 may be example 23, wherein the one or more customer-centric attributes may comprise a service components locality or anti-locality attribute (L) that details the requirements of a workload to be hosted by a resource placement solution in one or in separated locations of the computing infrastructure, ¶ 133.  The locality attribute requires the hosting in different separated locations.  This constitutes a grouping of clients to different locations based on a resource-related attribute of locality). 



With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loomba et al. (U.S. Publication No. 20180152390 A1) in view of Vrzic (U.S. Publication No. 2017/0086049 A1).
With respect to claim 19, Loomba may not explicitly disclose wherein the physical infrastructure devices include edge gateway nodes.
However, Vrzic discloses wherein the physical infrastructure devices include edge gateway nodes (i.e., Further, as the route an ambulance will follow to the hospital is known or can be predicted, this information is exploited by embodiments to further reduce communication delay by instantiating Virtual Network Functions (VNFs) closer to the edge where and when they are needed, or likely to be needed, ¶ 10.  In some embodiments changing the state of the network functions includes activating a plurality of instantiated and configured network functions to act as local gateways for a plurality of access points which simultaneously serve the mobile device, ¶ 12) in order to provide network service along a predicted route (¶ 11).
Therefore, based on Loomba in view of Vrzic, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447
3/4/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447